UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33507 EDAC Technologies Corporation (Exact name of registrant as specified in its charter) Wisconsin 39-1515599 (State or other jurisdiction of incorporation or organization) (I.R.S. employer Identification No.) 1806 New Britain Avenue, Farmington, CT06032 (Address of principal executive offices) (860) 677-2603 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox On August 2, 2012 there were outstanding 5,247,691 shares of the registrant’sCommon Stock, $0.0025 par value per share. Table of Contents TABLE OF CONTENTS PARTI FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 6. EXHIBITS 23 SIGNATURES 26 EXHIBIT INDEX 27 Table of Contents PART I–FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (in thousands) (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $373 as of June 30, 2012 and $284 as ofDecember 31, 2011) Inventories Prepaid expenses and other currentassets Land and building held for sale - Deferred income taxes Total current assets PROPERTY, PLANT AND EQUIPMENT, at cost Less: accumulated depreciation OTHER ASSETS: Goodwill and other intangibles - Other Total other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (in thousands except share amounts) (Unaudited) (Audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Line of credit $ $ Current portion of long-term debt Trade accounts payable Accrued employee compensation andamounts withheld Accrued expenses Customer advances Total current liabilities LONG TERM LIABILITIES: Long-term debt, less current portion Pension liabilities, less current portion Deferred income taxes Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS' EQUITY: Common stock, par value $.0025 per share; issued and outstanding: 5,247,691 on June 30, 2012 and 5,041,367 on December 31, 2011 13 13 Additional paid-in capital Retained earnings Less: accumulated other comprehensive loss Total shareholders' equity TOTAL LIABILITIES ANDSHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three months ended For the six months ended June 30, July 2, June 30, July 2, (in thousands except per share amounts) Sales $ Cost of Sales Gross Profit Selling, General and Administrative Expenses Income from Operations Interest Expense ) Income before Provision For Income Taxes Provision for Income Taxes Net Income $ Comprehensive income $ Income per share data (Note A): Basic Income Per Common Share $ Diluted Income Per Common Share $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents EDAC TECHNOLOGIES CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, July 2, (in thousands) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in by operating activities: Depreciation and amortization Deferred income taxes ) ) Gain on sale of property, plant and equipment (5
